AMENDMENT TO ADMINISTRATIVE SERVICES AGREEMENT This Amendment, effective on the date set forth below, is entered into by and between Calvert Tax-Free Reserves and Calvert Investment Administrative Services, Inc. WHEREAS, on January 3, 1984, Calvert Tax-Free Reserves and Calvert Administrative Services Company entered into an administrative services agreement (“Agreement”); and WHEREAS, effective April 30, 2011, Calvert Administrative Services Company changed its name to “Calvert Investment Administrative Services, Inc.”; NOW, THEREFORE, it is hereby agreed that the Agreement is revised to reflect this name change of the administrator to “Calvert Investment Administrative Services, Inc.” Date: March 14, 2012 Calvert Tax-Free Reserves By: /s/ William M.
